 

Exhibit 10.1

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT made and entered into as of this 1st day of, July 2014
(the “Effective Date”), is between GRANDPARENTS.com, INC., a Delaware
corporation, hereinafter referred to as the “COMPANY” and MEL HARRIS,
hereinafter referred to as the “CONSULTANT”.

 

Preliminary Statements:

 

a.)          The COMPANY desires to secure the services of the CONSULTANT and
the CONSULTANT desires to provide consulting services to the COMPANY, subject to
the terms and conditions set forth in this Agreement.

 

b.)          The COMPANY acknowledges that the CONSULTANT is of vital importance
to the COMPANY’s continued growth in relation to its competitors.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants set
forth herein, the parties agree as follows:

 

1.          RECITALS. The foregoing recitals are true and correct and are made a
part hereof.

 



 

 

 

Exhibit 10.1

 

2.          CONSULTING SERVICES. During the term of this Agreement, the
CONSULTANT agrees to make himself available as requested by the Board of
Directors or Chief Executive Officer of the COMPANY to consult with and advise
the COMPANY concerning matters which the CONSULTANT’s background and experience
make it suitable for him to consult and advise upon. COMPANY will nominate
CONSULTANT to serve as a Director on the Board of Directors of the COMPANY. In
addition, if elected, the CONSULTANT shall serve during the duration of this
Agreement, as Vice Chairman of the Board of Directors. CONSULTANT will not be
entitled to any compensation for his service on the Board of Directors during
the term of this Agreement. The initial term of this Agreement is five (5) years
from the date hereof. The Agreement shall renew automatically for an additional
five (5) year period unless terminated in writing by either party sixty (60)
days prior to the expiration of the current term. In the event of a material
breach of this Agreement, which remains uncured, for thirty (30) days after
written notice describing the breach from the non-breaching party to the
breaching party, either party may terminate this Agreement by providing written
notice of termination to the other party. The COMPANY may terminate this
Agreement immediately upon the death of CONSULTANT or CONSULTANT becoming
permanently and Totally Disabled. As used herein, CONSULTANT is “Permanently and
Totally Disabled” if he: (i) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
for a period of 90 consecutive days; or (ii) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in permanent incapacity or can
be expected to last for at least 180 days in any rolling 12-month period.
Whether the CONSULTANT is Permanently and Totally Disabled shall be determined
by a physician mutually selected by the COMPANY and CONSULTANT, and the costs of
the exam will be paid for by the COMPANY to the extent exam is not reimbursed by
CONSULTANT’S healthcare insurance. If the COMPANY and CONSULTANT cannot agree on
a physician, each shall select its own physician and the selected physicians
will select a physician to make the determination, and the CONSULTANT and the
COMPANY shall share the costs of the physician to the extent exam is not
reimbursed by CONSULTANT’S healthcare insurance. This Agreement shall terminate
upon the death of CONSULTANT. Upon termination of this Agreement due to
CONSULTANT’S death or Disability (i) COMPANY shall provide reimbursement for
reimbursable expenses already incurred, and (ii) COMPANY shall pay the monthly
installment of the consulting fee for the month in which the Agreement
terminated, and (iii) any unvested warrants shall vest.

 

 

 

  

Exhibit 10.1

 

3.            COMPENSATION.

 

(A)         As compensation for the services described herein, the COMPANY
agrees to pay the CONSULTANT the sum of Two Hundred Twenty Five Thousand Dollars
($225,000.00) per year commencing on the first day of the month following the
month during which the COMPANY first becomes cash flow positive, and payable in
equal monthly installments during each month thereafter.

 

(B)         During the term of this Agreement, the CONSULTANT, shall be eligible
to participate in any and all pension, insurance, bonus arrangement, stock
purchase or similar arrangements including but not limited to stock incentive
plans, stock options plans, stock or warrant purchase plans, stock appreciation
rights plans, including the issuance or purchase of warrants to which the
COMPANY is or will be a party for the benefit of any of its officers, directors
or employees.

 

(C)         As further inducement for the CONSULTANT to enter into this
Agreement, the COMPANY hereby grants a five (5) year warrant to the CONSULTANT
to purchase 5,000,000 shares of the common stock of the COMPANY at the a price
per share equal the fair market value of a share of common stock as of the grant
date. 2,500,000 warrants shall vest immediately upon the execution of this
Agreement and the balance shall vest at the rate of 312,500 warrants
quarter-annually for eight (8) quarters commencing ninety (90) days from the
date of the execution of this Agreement. The warrant shall be subject to and
governed by the terms of a standard form of warrant agreement, a form of which
is attached hereto as Exhibit A.

 



 

 

 

Exhibit 10.1

 

4.            EXPENSE REIMBURSEMENT. The COMPANY shall reimburse the CONSULTANT
for all reasonable and necessary travel and entertainment expenses, as well as
such others incurred by the CONSULTANT in connection with his duties hereunder
for the COMPANY, pursuant to the COMPANY’s expense reimbursement policy as in
effect from time to time.

 

5.            CONSULTANT’S REPRESENTATIONS AND COVENANTS.

 

(A)         CONSULTANT shall, no later than fifteen (15) days following the
Effective Date, apply his life and health insurance broker license to
Grandparents Insurance Solutions, LLC (“GIS”), a subsidiary of the COMPANY, and
be listed as a Designated Responsible Producer to qualify GIS as an insurance
broker. CONSULTANT shall not be entitled to any additional consideration for the
covenant in this Section 5(A).



 



(B)           For so as long as Nancy Ryan (“Ryan”) is an employee of Preferred
Employers Group, Inc. (“PEG”), or any of its affiliates, CONSULTANT shall ensure
that (i) Ryan’s property and casualty insurance licenses are applied to GIS; and
(ii) Ryan serves as a Designated Responsible Producer, in accordance with the
consulting agreement between the COMPANY and PEG.

 

(C)         CONSULTANT has not and will not receive any compensation or
consideration from C.V. Starr & Co. or any of its affiliates (collectively with
its affiliates “CV Starr”) regarding CV Starr’s business relations with the
COMPANY, including the consulting fee paid by the Company to CV Starr and any
override paid by the COMPANY to CV Starr for any insurance policies sold.

 



 

 

 

Exhibit 10.1

 

6.          INDEMNIFICATION. The COMPANY will indemnify and hold the CONSULTANT
harmless, as well as his agents, servants and employees, from and against all
losses, claims, damages, liabilities, or costs (including, without limitation,
reasonable attorneys’ fees at all levels including appellate courts) and
expenses, as incurred arising out of or relating to any untrue or alleged untrue
statement of a material fact contained in any offering circular prospectus or
filing prepared by the COMPANY or in any amendment or supplement thereto or in
any preliminary prospectus, or arising out of or relating to any omissions or
alleged omission of material fact required to be stated therein or necessary to
make the statements therein not misleading. The COMPANY shall maintain
directors’ and officers’ insurance (“D & O Insurance”) with coverage limits no
less than those which currently exist, from established and reputable insurers.

 

7.          CONFIDENTIALITY. The parties shall maintain in confidence the terms
and conditions of this Agreement and shall not disclose same unless (i) the
other party consents in writing, (ii) otherwise required by law, regulation,
subpoena, or court order, (iii) necessary to give effect to any term of this
Agreement, or (iv) to their professional advisors, insurers, lenders,
shareholders, members or partners (and as to such persons, each of them shall
agree to hold in confidence the terms and conditions of this Agreement and shall
not disclose same). If a party receives a subpoena or court order requiring
disclosure of some or all of the terms and conditions of this Agreement, that
party shall immediately provide copies of same to the other party to this
Agreement.

 

8.          AMBIGUITY. The parties and their respective counsel have reviewed
and revised this Agreement. Accordingly, the rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of any of its terms.

 



 

 

 

Exhibit 10.1

 

9.          SEVERABILITY. If any of the provisions of this Agreement shall be
held invalid, the remainder of this Agreement shall not be affected thereby.

 

10.         NOTICES. All notices required or permitted under this Agreement
shall be in writing, and shall be given by postage prepaid, registered or
certified mail, return receipt requested, by hand delivery with an
acknowledgment copy requested, or by the Express overnight mail service offered
by the United States Post Office, directed to the Parties as set forth below, or
to any new address of which any party hereto shall have informed the other party
by the giving of notice in the manner provided herein. Such notice shall be
effective, if sent by mail, three (3) business days after it is mailed within
the continental United States; if sent by Express overnight mail service, two
(2) business days after it is mailed; or if by hand delivery, upon receipt.

 

NOTICE TO CONSULTANT:   COPY TO: Mr. Mel Harris   Ira M. Elegant, Esq.
xxxxxxxxxxxxxxxxxxxxxxxxx   Buchbinder & Elegant, P.A. xxxxxxxxxxxxxxxxxxxxxxxxx
  46 SW 1st Street, 4th Floor Facsimile:  xxxxxxxxxxxxxxxxx   Miami, Florida
33130     Facsimile:  (305) 358-5202      

NOTICE TO THE COMPANY:

Grandparents.com, Inc.

589 Eighth Avenue, 6th Floor

New York, NY 10018

Facsimile: (646) 654-6106

 

COPY TO:

Mintz, Levin, Cohn, Ferris,

Glovsky & Popeo, PC

666 Third Avenue

New York, New York 10017

Facsimile: (212) 983-3115

Attn: Daniel DeWolf, Esq.

 

11.         ENTIRE AGREEMENT. This Agreement embodies and represents the full
Agreement of the parties relating to the matters addressed herein, supersedes
any and all prior written agreements and written understandings, if any,
relating to the matters addressed herein between the parties, and shall be
binding on all business entities, existing or to be formed by the COMPANY, or
its successors or assigns and shall not be modified unless in a writing signed
by both parties.

 



 

 

 

Exhibit 10.1

 

12.         COUNTERPART EXECUTION. This Agreement may be executed by facsimile
or e-mail. Executed counterparts in electronic format, including .PDF or e-mail,
or facsimile are to be treated as hand-marked originals and shall be of equal
import and effect as hand-marked originals and binding.

 

13.         HEADINGS. The headings are for the convenience of the parties, and
are not to construed as terms or conditions of this Agreement.

 

14.         GOVERNING LAW. This Agreement shall be construed in accordance and
governed by the laws of the State of Florida.

 

15.         MISCELLANEOUS.

 

(A)         In the event there is litigation, as to anything arising out of,
connected with or related to this Agreement, the prevailing party shall be
entitled to recover all reasonable attorneys’ fees and costs, from the other
party, at all levels, including appellate courts.

 

(B)         The parties further agree that this Agreement has been negotiated
and drafted by the mutual efforts of the parties and their respective counsel
and that no evidentiary or judicial presumption can or shall be made that either
party is the primary drafter thereof, nor shall any of the terms of this
Agreement be construed in favor, or against, either of the parties as the
primary drafter thereof.

 

(C)         It is agreed that the CONSULTANT shall not be required to devote his
full time and efforts to the COMPANY in this consulting capacity.

 

16.         ASSIGNMENT. This Agreement may not be assigned by either party,
without the prior written consent of the other party. In the event of
assignment, this Agreement shall be binding upon and inure to the benefit of the
parties hereto, their affiliates, their subsidiaries, their related entities,
and their successors and assigns. The parties to this Agreement shall not have
the right to assign this Consultation Agreement, without the prior written
consent of the other party.

 



 

 

 

Exhibit 10.1

 

IN WITNESS WHEREOF the parties have executed these presents, the day and year
first above written.

 

  MEL HARRIS       /s/ Mel Harris       GRANDPARENTS.com, INC., a   Delaware
corporation         By:   /s/ Steve Leber     Chief Executive Officer      
Attest:       /s/ Matthew Schwartz   Secretary

 

 

 

 

 

